DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 6/6/2022 has been entered.  Claims 1 and 3-5 have been amended.  Claims 2 and 8-15 have been cancelled.  Claims 16-21 have been added.  Claims 1, 3-7, and 16-21 are still pending in this application, with claim 1 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The invention, as described in the Specification and shown in the Drawings (as filed), features an optical sheet 120 which comprises a material which is substantially transparent, semi-transparent, partially opaque, etc. depending on the desired optical properties (see para. [0028]-[0029] and [0074] of the Specification as originally filed).
Newly presented Claim 21 defines the optical sheet of the instant invention as including “a substantially transparent material lacking any reflective surfaces” in line 2 of the claim (emphasis added). While the recitation that the optical sheet comprises a substantially transparent material is described in the Specification as originally filed and thus fully enabled, the newly presented recitation that the material of the optical sheet is a material “lacking any reflective surfaces” is new matter, as it is neither described in the Specification nor shown in the Drawings, as filed. In fact, the root word “reflect” is not used anywhere in the originally filed Specification, and there is no discussion of reflection or a lack of reflection anywhere in the originally filed Specification.
Therefore, the recitation in Claim 21 that the transparent material of the optical sheet is “lacking any reflective surfaces” is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of elongated lenses" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim, since it is unclear if this is referring back to the same previously defined “plurality of elongated lenses” recited in lines 5-6 of the claim or to a second plurality of elongated lenses independent and distinct from the previously defined plurality of elongated lenses. For the purpose of examination, the Examiner has treated “the plurality of elongated lenses” recited in line 9 of the claim as being a second plurality of elongated lenses, and so the Examiner respectfully suggests amending it to be --a second 

Claims 3, 6-7, and 16-21 are rejected due to their dependence on indefinite Claim 1.

Regarding claim 4, the limitations “a first direction” and “a second direction” in line 3 of the claim renders the claim indefinite because it is unclear if these first and second directions are referring back to the same “first direction” and “second direction” previously defined in lines 6, 9-11, and 13-14 of Claim 1, or if the first and second directions recited in Claim 4 are intended to be different first and second directions than those recited in Claim 1, rendering the intended scope of the claim unclear. For the purpose of examination, the Examiner has treated the first and second directions recited in Claim 4 as being the same first and second directions previously defined in Claim 1, and so the Examiner respectfully suggest amending Claim 4 to recite --the the 

Claim 5 is rejected due to its dependence on indefinite Claims 1 and 4.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (US 2005/0270654, hereinafter “Goto’654”).
Regarding claim 1, Goto’654 discloses a lamp assembly (transmission display 10 comprises a surface light source unit 16; see Fig. 1; para. [0073], [0075]), comprising a light source (cathode ray tubes 13; see Fig. 1; para. [0073], [0075]-[0078], [0108]-[0109], [0112]); an optical sheet oriented to receive light emitted from the light source (convergent sheet 12; see Figs. 1, 8-12, 15; para. [0073], [0077], [0107]-[0134], [0142]-[0145]); a first pattern of light-modifying elements disposed on a first side of the optical sheet, wherein the first pattern of light-modifying elements comprises a plurality of elongated lenses aligned lengthwise in a first direction (a plurality of light-entering-side unit lenses 121 are disposed on the light-entering side surface of the optical sheet 12, and are aligned lengthwise in a first direction parallel to the line XV-XV in Fig. 8; see Figs. 1, 8-12, 15-17; para. [0109]-[0112], [0115]-[0126], [0128]-[0134], [0142]-[0145]); a second pattern of light-modifying elements disposed on a second side of the optical sheet opposite the first side, wherein the second pattern of light-modifying elements comprises a second plurality of elongated lenses aligned lengthwise in a second direction (a convergent lens array 123 is formed on the light-emerging side surface of the optical sheet 12 and comprises a plurality of unit prisms are oriented parallel to each other (parallel to the line IX-IX in Fig. 8) and perpendicular to the orientation of the first pattern of light-modifying elements 121; see Figs. 1, 8-12, 15-17; para. [0110]-[0118], [0120]-[0121], [0131], [0133]-[0134], [0146]-[0149]); and the first direction is oriented differently from the second direction by an offset angle (the first pattern of light-modifying elements 121 are oriented perpendicular to the second pattern of light-modifying elements 123; see Figs. 1, 8-12, 15; para. [0109]-[0112]), wherein the first pattern of light-modifying elements scatters light according to the first direction and the second pattern of light-modifying elements scatters light according to the second direction (see Figs. 1, 8-12, 15-17; para. [0109]-[0134], [0142]-[0145]).

Regarding claim 3, Goto’654 discloses wherein the offset angle is about ninety degrees such that the first direction is oriented perpendicular to the second direction (the first pattern of light-modifying elements 121 are oriented perpendicular to the second pattern of light-modifying elements 123; see Figs. 1, 8-12, 15; para. [0109]-[0112]).

Regarding claim 4, Goto’654 discloses wherein the light source comprises a plurality of lighting elements (cathode ray tubes 13; see Fig. 1; para. [0073], [0075]-[0078], [0108]-[0109], [0112]) and the optical sheet is configured to refract light in a first direction via the first pattern of light-modifying elements and in a second direction via the second pattern of light-modifying elements (see Figs. 1, 8-12, 15-17; para. [0109]-[0134], [0142]-[0145]), and the first pattern and the second pattern are configured to provide one homogenous beam of light lacking hotspots outputted from the lamp assembly (see Figs. 1, 8-12, 15-17; para. [0109]-[0134], [0142]-[0145]).

Regarding claim 16, Goto’654 discloses wherein the first pattern of light-modifying elements comprises a first parallel array of convex lenses imprinted on the first side of the optical sheet (a plurality of light-entering-side unit lenses 121 are disposed on the light-entering side surface of the optical sheet 12, and are aligned lengthwise in a first direction parallel to the line XV-XV in Fig. 8; see Figs. 1, 8-12, 15-17; para. [0109]-[0112], [0115]-[0126], [0128]-[0134], [0142]-[0145]) and the second pattern of light-modifying elements comprises a second parallel array of convex lenses on the second side of the optical sheet (a convergent lens array 123 is formed on the light-emerging side surface of the optical sheet 12 and comprises a plurality of unit prisms are oriented parallel to each other (parallel to the line IX-IX in Fig. 8) and perpendicular to the orientation of the first pattern of light-modifying elements 121; see Figs. 1, 8-12, 15-17; para. [0110]-[0118], [0120]-[0121], [0131], [0133]-[0134], [0146]-[0149]).

Regarding claim 18, Goto’654 discloses wherein the first direction is aligned laterally and the second direction is aligned longitudinally (the first pattern of light-modifying elements 121 are oriented perpendicular to the second pattern of light-modifying elements 123; see Figs. 1, 8-12, 15; para. [0109]-[0112]).

Regarding claim 19, Goto’654 discloses wherein the first direction is aligned horizontally with respect to the lamp assembly and the second direction is aligned vertically with respect to the lamp assembly (see Figs. 1, 8-12, 15; para. [0109]-[0112]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goto’654 (US 2005/0270654) in view of Goto (US 2009/0091919, hereinafter “Goto’919”). The teachings of Goto’654 have been discussed above.
However, regarding claim 5, the teachings of Goto’654 fail to disclose or fairly suggest the plurality of lighting elements comprises individual light emitting diodes spaced apart from one another in both the first direction and the second direction.
Goto’919 teaches a lamp assembly (transmission display 10 comprises a surface light source system 50; see Fig. 1; para. [0078]-[0080]), comprising a light source (light source unit 100 which comprises a substrate layer 104 supporting an array of emission sources 101 on one side of the substrate layer and connected to a circuit layer 106 on the substrate layer; see Figs. 1, 4-6; para. [0078]-[0082], [0101]-[0119]); an optical sheet oriented to receive light emitted from the light source (first lenticular sheet 14-1; see Figs. 1-3, 7-8; para. [0079]-[0082], [0085]-[0100]); a first pattern of light-modifying elements disposed on a first side of the optical sheet, wherein the first pattern of light-modifying elements comprises a plurality of elongated lenses aligned lengthwise in a first direction (a plurality of unit lenses 141-1 are arranged on a first side of the optical sheet 14-1 and aligned lengthwise in a first direction; see Figs. 1-3; para. [0080], [0086]-[0100]); wherein the light source comprises a plurality of lighting elements (the light source 100 comprises an array of emission sources 101; see Figs. 1, 4-6; para. [0078]-[0082], [0101]-[0119]), wherein the plurality of lighting elements comprises individual light-emitting diodes spaced apart from one another in both the first direction and a second direction (the lighting elements 101 are LEDs spaced from each other both horizontally and vertically; see Figs. 1, 4-6; para. [0078]-[0082], [0101]-[0119]).
Therefore, in view of Goto’919, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lamp assembly of Goto’654 by forming the plurality of lighting elements as individual LEDs spaced apart from one another in both the first and second directions. One would have been motivated to modify the known lamp assembly of Goto’654 by forming the plurality of lighting elements as individual LEDs spaced apart from one another in both the first and second directions, as taught by Goto’919, since LEDs are notoriously well-known and recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production, over other light sources.

However, regarding claim 7, the teachings of Goto’654 fail to disclose or fairly suggest an outer lens disposed adjacent the optical sheet and opposite the light source such that light homogenized by the optical sheet is projected outside the lamp assembly via the outer lens.
Goto’919 teaches an outer lens disposed adjacent the optical sheet and opposite the light source such that light homogenized by the optical sheet is projected outside the lamp assembly via the outer lens (a second lenticular lens sheet 14-2 is disposed adjacent the optical sheet 14-1 in direct contact with the optical sheet on a side opposite the light source 100; see Fig. 1; para. [0079]-[0082], [0085]-[0088], [0091]-[0092], [0099]-[0100]).
Therefore, in view of Goto’919, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lamp assembly of Goto’654 by disposing an outer lens adjacent the optical sheet and opposite he light source such that light homogenized by the optical sheet is projected outside the lamp assembly via the outer lens. One would have been motivated to modify the known lamp assembly of Goto’654 by disposing an outer lens adjacent the optical sheet and opposite he light source such that light homogenized by the optical sheet is projected outside the lamp assembly via the outer lens, as taught by Goto’919, in order to further homogenize the light emitted by the optical sheet and project that light outward.

Regarding claim 20, Goto’919 further teaches wherein the outer lens is touching the optical sheet opposite the light source (all the components of the lamp assembly 50 are in sheet form and laid one on top of another so that their sheet planes are parallel with each other, with the outer lens 14-2 is laid directly on top of the optical sheet 14-1; see Fig. 1; par. [0079]).

However, regarding claim 21, the teachings of Goto’654 fail to specifically disclose the optical sheet comprises a substantially transparent material lacking any reflective surfaces.
Goto’919 teaches the optical sheet comprises a substantially transparent material lacking any reflective surfaces (the optical sheet 14-1 is integrally molded by extrusion-molding a transparent acrylic resin; see par. [0100]).
Therefore, in view of Goto’919, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lamp assembly of Goto’654 by forming the optical sheet of a substantially transparent material lacking any reflective surfaces. One would have been motivated to modify the known lamp assembly of Goto’654 by forming the optical sheet of a substantially transparent material lacking any reflective surfaces, as taught by Goto’919, in order to ensure all light emitted by the light source passes through the optical sheet and thereby increase the overall brightness of the lamp assembly.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goto’654 (US 2005/0270654) in view of Kodama et al. (US 2007/0076406, hereinafter “Kodama”).
Regarding claim 6, Goto’654 teaches the first and second patterns of light-modifying elements are patterns imprinted on opposite sides of the optical sheet (the first pattern of light-modifying elements 121 and the second pattern of light-modifying elements 123 are imprinted on opposite sides of the optical sheet 12; see Figs. 1, 8-12, 15-17; para. [0109]-[0134], [0142]-[0145]).
However, the teachings of Goto’654 fail to discloses or fairly suggest the first and second patterns of light-modifying elements comprise patterns of lenticular lenses.
Kodama teaches a lamp assembly (display device 10; see Fig. 1; par. [0081]), comprising a light source (plurality of emission tubes 13 which are cold-cathode tubes; see Fig. 1; para. [0081], [0083]); an optical sheet oriented to receive light emitted from the light source (light controlling sheet 14; see Figs. 1-6; para. [0081], [0085]-[0091]); a first pattern of light-modifying elements disposed on a first side of the optical sheet (transparent portions 143 (also referred to as concave portions) which are provided in the form of lenses disposed on a side of the optical sheet 14 facing the light sources 13; see Figs. 1-6; para. [0088], [0094]-[0099], [0102]); and a second pattern of light-modifying elements disposed on a second side of the optical sheet opposite the first side (outgoing light side lens portions 141a which include multiple unit lenses 141 are provided on the outgoing side of the optical sheet 14; see Figs. 1-6; para. [0088], [0093]-[0094], [0097], [0099], [0102]); wherein light from the light source is homogenized via the first pattern of light-modifying elements and the second pattern of light-modifying elements (the optical sheet 14 is designed to reduce uneven brightness of light emitted by the light sources 13 through the use of the first pattern of light-modifying elements 143 and the second pattern of light-modifying elements 141a; see Figs. 1-6; para. [0088], [0093]-[00099], [0102]); wherein the first and second patterns of light-modifying elements comprise patterns of lenticular lenses imprinted on opposite sides of the optical sheet (both the first pattern of light-modifying elements 143 and the second pattern of light-modifying elements 141a are in the form of lenticular lenses on opposite sides of the same optical sheet 14; see Figs. 1-6; para. [0088], [0094]-[0099], [0102]).
Therefore, in view of Kodama, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lamp assembly of Goto’654 by forming the first and second patterns of light-modifying elements as patterns of lenticular lenses. One would have been motivated to modify the known lamp assembly of Goto’654 by forming the first and second patterns of light-modifying elements as patterns of lenticular lenses, as taught by Kodama, in order to the same homogenous light output is visible from different angles.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goto’654 (US 2005/0270654), as modified by Kodama (US 2007/0076406) as applied to claim 6 above, and further in view of Goto’919 (US 2009/0091919). The teachings of Goto’654 modified by Kodama have been discussed above.
Goto’654 teaches wherein the first parallel array of convex lenses and the second parallel array of convex lenses are aligned in a different direction (see Figs. 1, 8-12, 15-17; para. [0109]-[0134], [0142]-[0145]).
However, the teachings of Goto’654 fail modified by Kodama fail to disclose or fairly suggest the first parallel array of convex lenses comprises substantially the same pattern of convex lenses as the second parallel array of convex lenses but aligned in the different direction.
Goto’919 teaches wherein the first pattern of light-modifying elements comprises a first parallel array of convex lenses imprinted on the first side of the optical sheet (the plurality of unit lenses 141-1 are arranged on a first side of the optical sheet 14-1 and aligned lengthwise in a first direction; see Figs. 1-3; para. [0080], [0086]-[0100]); and the lamp assembly comprises another optical sheet comprising a second pattern of light modifying elements comprising a plurality of elongated lenses aligned lengthwise in a second direction (a second lenticular lens sheet 14-2 is disposed adjacent the optical sheet 14-1 and comprises a plurality of unit lenses 141-2 which are all aligned lengthwise in a second direction perpendicular to the first direction in which the first parallel array of convex lenses 141-1 are aligned; see Fig. 1; para. [0079]-[0082], [0085]-[0088], [0091]-[0092], [0099]-[0100]); wherein the second pattern of light modifying elements comprises a second parallel array of convex lenses on a side of the other optical sheet (the second pattern of light modifying elements 141-2 are an array of convex lenses; see Fig. 1; para. [0079]-[0082], [0085]-[0088], [0091]-[0092], [0099]-[0100]), wherein the first parallel array of convex lenses comprise substantially the same pattern of convex lenses as the second parallel array of convex lenses but aligned in a different direction (the first parallel array of convex lenses 141-1 and the second parallel array of convex lenses 141-2 are identical to each other except that the first parallel array of convex lenses are aligned in a direction perpendicular to the direction in which the second parallel array of convex lenses are aligned; see Fig. 1; para. [0086]-[0088], [0151]).
Therefore, in view of Goto’919, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the lamp assembly of Goto’654, as modified by Kodama by providing the first and second parallel arrays of convex lenses as substantially the same pattern of convex lenses but aligned in the different direction. One would have been motivated to further modify the known lamp assembly of Goto’654 by providing the first and second parallel arrays of convex lenses as substantially the same pattern of convex lenses but aligned in the different direction, as taught by Goto’919, in order to further reduce non-uniformity of luminance and color of the light projected from the lamp assembly (see Goto’919, par. [0088], for the motivation).



Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Epstein et al. (US 7,789,538) discloses a lamp assembly comprising a double-sided optical sheet having a first pattern of light-modifying elements oriented parallel to each other in a first direction and disposed on one side of the sheet, and a second pattern of light-modifying elements oriented parallel to each other in a second direction orthogonal to the first direction and disposed on an opposite side of the sheet.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875